Citation Nr: 0111081	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-04 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for periodontal disease, 
including tooth loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had active service from April 1953 to January 
1957, and from June 1965 to March 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Denver, 
Colorado Regional Office (RO), of the Department of Veterans 
Affairs (VA).  Jurisdiction was subsequently transferred to 
the Atlanta, Georgia RO.  


REMAND

It is noted that due process of law requires additional 
development in this case.  During the time the appeal was 
pending, the regulatory criteria were changed.  See 64 Fed. 
Reg. 30392-30393 (June 8, 1999).  The appellant and his 
representative were not provided with notice of this change, 
nor was the case clearly adjudicated under the revised 
criteria.  This must be done prior to the Board entering an 
appellant decision on the instant issue.

It is also noted that during the course of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was passed and signed into law.  (To be 
codified at 38 U.S.C.A. § 5100 et. seq.) (Hereinafter VCAA).  
The RO will have the opportunity to undertake such notice and 
development as indicated while the case is in remand status.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO adjudicate the instant issue 
under the new applicable criteria as set 
forth above.  It should be determined 
whether one provision is more favorable 
than the other to the appellant's claim.  
In the event that the benefits sought are 
not granted, the provision should be 
provided to the appellant and his 
representative for the purpose of making 
a presentation on the instant issue.

2.  The RO should also review the claim 
and undertake any additional notice or 
development that may be required by the 
VCAA.

Thereafter, the matter should be returned to the Board for 
further appellate consideration, after completion of all 
applicable procedures.  No action is required of the 
appellant until he is notified.  The Board intimates no 
opinion as to the outcome by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




